Title: Petition from Eli Whitney, 20 June 1793
From: Whitney, Eli
To: Jefferson, Thomas


To the Honourable Thomas Jefferson EsquireSecretary of State for the United States of America:
The Petition of Eli Whitney of the County of Worcester and Commonwealth of Massachusetts, humbly sheweth: That having invented a Machine for the Purpose of ginning Cotton, he is desirous of obtaining an exclusive Property in the same.
Concerning which invention, your Petitioner alledges as follows (viz) first.
That it is entirely new and constructed in a different manner and upon different principles from any other Cotton Ginn or Machine heretofore known or used for that purpose.
2d. That with this Ginn, if turned with horses or by water, two persons will clean as much cotton in one Day, as a Hundred persons could cleane in the same time with the ginns now in common use.
3d. That the Cotton which is cleansed in his Ginn contains fewer broken seeds and impurities, and is said to be more valuable than Cotton, which is cleaned in the usual way.
Your Petitioner, therefore, Prays your Honour to Grant him the said Whitney a Patent for the said Invention or Improvement: and that your Honour cause Letters Patent to be made out, in the Name of the United States, granting to him your said petitioner, his hiers Administrators and Assigns, for the term of fourteen Years, the full and exclusive right and liberty of making, constructing using and vending to others to be used, the said Invention or improvement.
Philadelphia20th June 1793

Eli Whitney

